Citation Nr: 0911374	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-09 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
left ankle instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to 
August 1999, and had active duty reserve service May 2004 to 
November 2004.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2003 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia 
granted service connection for left ankle instability and 
assigned a separate 10 percent evaluation, effective from 
February 12, 2001.

Since filing his notice of disagreement, the Veteran has been 
granted service connection for a lumbar strain disability.  
Thus, the only issue properly before the Board is entitlement 
to an increased initial evaluation for left ankle 
instability.  

Hearings were conducted in this matter at the RO before a 
decision review officer, and by a videoconference before the 
undersigned Veterans Law Judge.  Copies of the hearing 
transcripts have been associated with the file.  


FINDING OF FACT

Throughout the appeal, the Veteran has had no more than 
slight instability of the left ankle sprain with degenerative 
joint disease.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for left ankle instability, have not been met at any 
time throughout the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a  Diagnostic Code 5271 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  In 
correspondences dated in January 2002 and November 2002,  the 
RO notified the Veteran of the requirements for the initial 
claim of service connection to include the relative burdens 
of VA and the Veteran.  Service connection was subsequently 
granted, and the Veteran appealed the initial ratings 
assigned in February 2003.  In a claim for higher disability 
ratings, in cases such as this, where service connection has 
been granted and initial disability ratings and effective 
dates have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007). 

The appellant bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  Neither 
the Veteran nor his representative alleges such prejudice in 
this case.  Therefore, no further notice is needed.  
Regardless, in a letter dated in June 2007, the RO notified 
the Veteran of the process by which disability ratings and 
effective dates are determined.  The Veteran was given the 
opportunity to submit additional information.  The Veteran's 
representative opted to submitted testimony at the scheduled 
hearings.  The Veteran has been adequately notified of the 
information and evidence necessary to substantiate his claim 
for higher ratings.
 
VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran has been 
medically evaluated in relation to his claims. The duty to 
assist has been fulfilled.

Disability Evaluation

The Veteran seeks a higher disability evaluation for his 
service-connected left ankle instability.   Such evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view 
of the number of atypical instances, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the course of the appeal, the Veteran underwent VA 
examinations of the service-connected left ankle disability.  
Additional VA outpatient clinical records are of record, 
dated from April 2000 to May 2007.  He also submitted his 
private treatment records.  The Veteran testified as to his 
current symptoms in his April 2008 hearing, as well as in 
written correspondence received throughout the appeal.  

During his January 2003 examination, the Veteran reported 
continued problems of pain and instability in the left ankle.  
He stated some mornings his pain is so severe that he is 
unable to bear weight.  He also reported stiffness, weakness 
and swelling.  Upon examination, mild instability was noted 
on "draw sign" test.  The examiner's impression was limited 
motion of the left ankle with recurrent sprain due to 
instability and pain.  The findings from the Veteran's 
December 2004 examination, were essentially similar.  

The Veteran was also examined in August 2005 with continued 
complaints of pain in his left ankle.  However, upon 
examination there was no objective evidence of edema, 
effusion, weakness or instability of the left ankle.  The 
Veteran reported the use of a cane and ankle support, which 
was prescribed for his left ankle arthritis.        

Other potentially applicable diagnostic codes include, 5270 
(ankylosis of the ankle), 5272 (ankylosis of the subastralgar 
or tarsal joint), 5273 (malunion of the os calcis or 
astralgus), and 5274 (astralgalectomy). 38 C.F.R. § 4.71a, 
DCs 5270, 5272, 5273, 5273.   However, the Veteran has not 
demonstrated any of these disabilities. Accordingly, DCs 
5270, 5272, 5273, and 5274 cannot serve as a basis for an 
increased rating in this case.

In sum, the evidence does not support a rating higher than 
the 10 percent currently assigned under DC 5299-5271 for left 
ankle instability.  As a final matter, as the Veteran's 
disability picture has remained stable throughout the appeal 
period, staged ratings under Hart, supra, are not 
appropriate.

Extra-schedular Consideration

There is no showing that the Veteran's service-connected left 
ankle instability has resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R.      § 
3.321(b)(1).

In this regard, the Board notes that the VA examiner's notes 
that the Veteran would have some functional limitations with 
walking and standing for long periods.  However, his 
disability would not prevent him from being employed for 
light duty.  The currently assigned 10 percent rating already 
contemplates some degree of industrial impairment.  The 
Veteran's disability has not been shown to require frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Veteran is currently working and there is no 
evidence of recent hospitalizations due to his left ankle 
disability.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extra-schedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER


Entitlement to an initial rating in excess of 10 percent for 
left ankle instability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


